TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00511-CR



                               Anna Marie Thornton, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 66587, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Anna Marie Thornton has filed a pro se notice of appeal from

her conviction of the offense of burglary of a habitation. See Tex. Penal Code Ann. § 30.02

(West 2011). The district court has certified that this is a plea-bargain case, the defendant has no

right of appeal, and the defendant has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2),

(d). Accordingly, we dismiss the appeal.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed

Filed: September 30, 2011

Do Not Publish